FRONTIER COMMUNICATIONS CORPORATION FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer[ ] Non-accelerated filer [ ]Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares outstanding of the registrant’s Common Stock as of May 3, 2010 was 313,391,000. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Index Page No. Part I.Financial Information (Unaudited) Item 1.Financial Statements Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 2 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 3 Consolidated Statements of Equity for the three months ended March 31, 2009, the nine months ended December 31, 2009 and the three months ended March 31, 2010 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3.Quantitative and Qualitative Disclosures about Market Risk 31 Item 4.Controls and Procedures 32 Part II.Other Information Item 1.Legal Proceedings 33 Item 1A.Risk Factors 33 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6.Exhibits 48 Signature 49 PART I.FINANCIAL INFORMATION Item 1.Financial Statements FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($ in thousands) (Unaudited) December 31, March 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowances of $31,629 and $30,171, respectively Prepaid expenses Income taxes and other current assets Total current assets Property, plant and equipment, net Goodwill, net Other intangibles, net Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Long-term debt due within one year $ $ Accounts payable Other current liabilities Total current liabilities Deferred income taxes Other liabilities Long-term debt Equity: Shareholders' equity of Frontier: Common stock, $0.25 par value (600,000,000 authorized shares; 313,410,000 and 312,328,000 outstanding, respectively, and 349,456,000issued at March 31, 2010 and December 31, 2009) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax ) ) Treasury stock ) ) Total shareholders' equity of Frontier Noncontrolling interest in a partnership Total equity Total liabilities and equity $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands, except for per-share amounts) (Unaudited) Revenue $ $ Operating expenses: Network access expenses Other operating expenses Depreciation and amortization Acquisition and integration costs - Total operating expenses Operating income Investment income Other income, net Interest expense Income before income taxes Income tax expense Net income Less: Income attributable to the noncontrolling interest in a partnership Net income attributable to common shareholders of Frontier $ $ Basic and diluted net income per common share attributable to common shareholders of Frontier $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2009, THE NINE MONTHS ENDED DECEMBER 31, 2, 2010 ($ and shares in thousands, except for per-share amounts) (Unaudited) Frontier Shareholders Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Treasury Stock Noncontrolling Total Shares Amount Capital Earnings Loss Shares Amount Interest Equity Balance January 1, 2009 $ 87,364 $ (487,266) Stock plans - Dividends on common stock of $0.25 per share - Net income - Other comprehensive income, net of tax and reclassification adjustments - Balance March 31, 2009 Stock plans - Dividends on common stock of $0.75 per share - Net income - Other comprehensive loss, net of tax and reclassification adjustments - Distributions - Balance December 31, 2009 Stock plans - Dividends on common stock of $0.25 per share - Net income - Other comprehensive income, net of tax and reclassification adjustments - Distributions - Balance March 31, 2010 $ 87,364 $ (458,368) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands) (Unaudited) Net income $ $ Other comprehensive income, net of tax and reclassification adjustments Comprehensive income Less: Comprehensive income attributable to the noncontrolling interest in a partnership ) ) Comprehensive income attributable to the common shareholders of Frontier $ $ The accompanying Notes are an integral part of these Consolidated Financial Statements. PART I.FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2 ($ in thousands) (Unaudited) Cash flows provided by (used in) operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Stock based compensation expense Pension expense Other non-cash adjustments ) ) Deferred income taxes Change in accounts receivable Change in accounts payable and other liabilities ) ) Change in prepaid expenses, income taxes and other current assets 26 Net cash provided by operating activities Cash flows provided from (used by) investing activities: Capital expenditures - Business operations ) ) Capital expenditures - Integration activities ) - Other assets purchased and distributions received, net Net cash used by investing activities ) ) Cash flows provided from (used by) financing activities: Financing costs paid ) - Long-term debt payments ) ) Issuance of common stock - Dividends paid ) ) Repayment of customer advances for construction and distributions to noncontrolling interests ) ) Net cash used by financing activities ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, Cash and cash equivalents at March 31, $ $ Cash paid during the period for: Interest $ $ Income taxes $ - $ The accompanying Notes are an integral part of these Consolidated Financial Statements. PART I. FINANCIAL INFORMATION (Continued) FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Summary of Significant Accounting Policies: (a) Basis of Presentation and Use of Estimates: Frontier Communications Corporation and its subsidiaries are referred to as “we,” “us,” “our,” or the “Company” in this report.Our unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) and should be read in conjunction with the consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. Certain reclassifications of balances previously reported have been made to conform to the current presentation.All significant intercompany balances and transactions have been eliminated in consolidation. These unaudited consolidated financial statements include all adjustments (consisting of normal recurring accruals) considered necessary to present fairly the results for the interim periods shown. The preparation of our financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements, the disclosure of contingent assets and liabilities, and the reported amounts of revenue and expenses during the reporting period.Actual results may differ from those estimates.Estimates and judgments are used when accounting for allowance for doubtful accounts, impairment of long-lived assets, intangible assets, depreciation and amortization, income taxes, purchase price allocations, contingencies, and pension and other postretirement benefits, among others. Certain information and footnote disclosures have been excluded and/or condensed pursuant to Securities and Exchange Commission rules and regulations.The results of the interim periods are not necessarily indicative of the results for the full year. (b)Revenue Recognition: Revenue is recognized when services are provided or when products are delivered to customers.Revenue that is billed in advance includes: monthly recurring network access services, special access services and monthly recurring local line and unlimited fixed long distance bundle charges.The unearned portion of these fees is initially deferred as a component of other liabilities on our consolidated balance sheet and recognized as revenue over the period that the services are provided.Revenue that is billed in arrears includes: non-recurring network access services, switched access services, non-recurring local services and long-distance services.The earned but unbilled portion of these fees is recognized as revenue in our consolidated statements of operations and accrued in accounts receivable in the period that the services are provided.Excise taxes are recognized as a liability when billed.Installation fees and their related direct and incremental costs are initially deferred and recognized as revenue and expense over the average term of a customer relationship.We recognize as current period expense the portion of installation costs that exceeds installation fee revenue. The Company collects various taxes from its customers and subsequently remits such funds to governmental authorities. Substantially all of these taxes are recorded through the consolidated balance sheet and presented on a net basis in our consolidated statements of operations.We also collect Universal Service Fund (USF) surcharges from customers (primarily federal USF) which we have recorded on a gross basis in our consolidated statements of operations and included in revenue and other operating expenses at $10.4 million and $7.5 million for the three months ended March 31, 2010 and 2009, respectively. (c)Goodwill and Other Intangibles: Intangibles represent the excess of purchase price over the fair value of identifiable tangible net assets acquired.We undertake studies to determine the fair values of assets and liabilities acquired and allocate purchase prices to assets and liabilities, including property, plant and equipment, goodwill and other identifiable intangibles.We annually (during the fourth quarter) or more frequently, if appropriate, examine the carrying value of our goodwill and trade name to determine whether there are any impairment losses.We test for goodwill impairment at the “operating segment” level, as that term is defined in Accounting Standards Codification (ASC) Topic 350 (formerly Statement of Financial Accounting Standards (SFAS) No. 142, “Goodwill and Other Intangible Assets”).The Company has three “operating segments.”Our “operating segments” are aggregated into one reportable segment. ASC Topic 350 requires that intangible assets with estimated useful lives be amortized over those lives and be reviewed for impairment in accordance with ASC Topic 360 (formerly SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets”) to determine whether any changes to these lives are required.We periodically reassess the useful lives of our intangible assets to determine whether any changes are required. (2)Recent Accounting Literature and Changes in Accounting Principles: Business Combinations In December 2007, the FASB revised SFAS No. 141, “Business Combinations” (currently ASC Topic 805).The revised statement, SFAS No. 141R (ASC Topic 805), as amended by FSP SFAS No. 141(R)-1 (ASC Topic 805), requires an acquiring entity to recognize all of the assets acquired and liabilities assumed in a transaction at the acquisition date at fair value, to recognize and measure preacquisition contingencies, including contingent consideration, at fair value (if possible), to remeasure liabilities related to contingent consideration at fair value in each subsequent reporting period and to expense all acquisition related costs.The effective date of SFAS No. 141R (ASC Topic 805) was for business combinations for which the acquisition date was on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.We will account for our pending acquisition of approximately 4.1 million access lines (as of March 31, 2010) from Verizon Communications Inc. (Verizon)(the Verizon Transaction) using the guidance included in SFAS No. 141R (ASC Topic 805).During the three months ended March 31, 2010, we incurred approximately $10.4 million of acquisition and integration costs in connection with the Verizon Transaction.In accordance with SFAS No. 141R (ASC Topic 805), such costs are required to be expensed as incurred and are reflected in “Acquisition and integration costs” in our consolidated statements of operations. (3) Pending Acquisition: On May 13, 2009, we entered into a definitive agreement with Verizon under which Frontier will acquire defined assets and liabilities of the local exchange business and related landline activities of Verizon, including Internet access and long distance services and broadband video provided to designated customers. As part of the Verizon Transaction, the business to be acquired will be spun-off to Verizon stockholders (the spin-off).New Communications Holdings Inc. (Spinco), a wholly-owned subsidiary of Verizon, which will hold the business to be acquired, will then merge with and into Frontier, and Frontier will survive as the combined company conducting the combined business operations of Frontier and Spinco (the merger).Assuming that the merger occurred on March 31, 2010, the merger would have resulted in Frontier acquiring approximately 4.1 million access lines and certain business related assets from Verizon. The Verizon Transaction will be financed with approximately $5.3 billion of common stock plus the assumption of approximately $3.5 billion in debt.Certain of the conditions to the closing of the Verizon Transaction have already been satisfied: (1) Frontier’s stockholders approved the Verizon Transaction at a special meeting of stockholders held on October 27, 2009; (2) the Federal Trade Commission has granted early termination of the waiting period under the Hart-Scott-Rodino Act; (3) approvals of all necessary local video franchise authorities, subject to certain conditions; (4) receipt by Verizon of a favorable ruling from the IRS regarding the tax consequences of the Verizon Transaction; (5) the completion of a $3.2 billion debt financing by Spinco which is sufficient to fund the special cash payment to Verizon, as contemplated by the Verizon Transaction; and (6) eight of the nine required state regulatory approvals.Completion of the Verizon Transaction remains subject to a number of other conditions, including the receipt of the remaining state regulatory approval and approval from the Federal Communications Commission (FCC), as well as other customary closing conditions. Subject to satisfaction of these conditions, we anticipate closing this transaction at the end of the second quarter of 2010.Please see Note 16 for a description of the debt offering by Spinco completed subsequent to March 31, 2010. On March 24, 2010, we entered into a new $750.0 million revolving credit facility (the New Credit Facility) that will become effective upon, and subject to (1) the closing of the merger, (2) the termination of the Company’s existing revolving credit facility and (3) other customary conditions. The terms of the New Credit Facility are set forth in the Credit Agreement, dated as of March 23, 2010, among the Company, the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent (the Credit Agreement). Associated facility fees under the New Credit Facility will vary from time to time depending on the Company’s credit rating (as defined in the Credit Agreement). The New Credit Facility is scheduled to terminate on the date that is three years and six months after the effective date of the New Credit Facility. During the term of the New Credit Facility, the Company may borrow, repay and reborrow funds, and may obtain letters of credit, subject to customary borrowing conditions. Loans under the New Credit Facility will bear interest based on the alternate base rate or the adjusted LIBOR rate (each as determined in the Credit Agreement), at the Company’s election, plus a margin specified in the Credit Agreement based on the Company’s credit rating. Letters of credit issued under the New Credit Facility will also be subject to fees that vary depending on the Company’s credit rating. The New Credit Facility will be available for general corporate purposes but may not be used to fund dividend payments. (4)Accounts Receivable: The components of accounts receivable, net at March 31, 2010 and December 31, 2009 are as follows: ($ in thousands) March 31, 2010 December 31, 2009 End user $ $ Other Less: Allowance for doubtful accounts ) ) Accounts receivable, net $ $ We maintain an allowance for estimated bad debts based on our estimate of our ability to collect our accounts receivable. Bad debt expense, which is recorded as a reduction to revenue, was $6.1 million and $6.7 million for the three months ended March 31, 2010 and 2009, respectively. (5)Property, Plant and Equipment: Property, plant and equipment at March 31, 2010 and December 31, 2009 is as follows: ($ in thousands) March 31, 2010 December 31, 2009 Property, plant and equipment $ $ Less:Accumulated depreciation ) ) Property, plant and equipment, net $ $ Depreciation expense is principally based on the composite group method.Depreciation expense was $87.0 million and $92.9 million for the three months ended March 31, 2010 and 2009, respectively.Effective with the completion of an independent study of the estimated useful lives of our plant assets we adopted new lives beginning October 1, 2009. (6)Other Intangibles: The components of other intangibles at March 31, 2010 and December 31, 2009 are as follows: ($ in thousands) March 31, 2010 December 31, 2009 Customer base $ $ Trade name and license Other intangibles Less: Accumulated amortization ) ) Total other intangibles, net $ $ Amortization expense was $14.1 million and $44.7 million for the three months ended March 31, 2010 and 2009, respectively.Amortization expense for the three months ended March 31, 2010 and 2009 included $14.1 million for intangible assets (customer base and trade name) that were acquired in the acquisitions of Commonwealth Telephone Enterprises, Inc., Global Valley Networks, Inc. and GVN Services.Amortization expense for the three months ended March 31, 2009 included $30.6 million for amortization associated with our “legacy” Frontier properties, which were fully amortized in June 2009. (7) Fair Value of Financial Instruments: The following table summarizes the carrying amounts and estimated fair values for certain of our financial instruments at March 31, 2010 and December 31, 2009.For the other financial instruments, representing cash, accounts receivable, long-term debt due within one year, accounts payable and other current liabilities, the carrying amounts approximate fair value due to the relatively short maturities of those instruments.Other equity method investments, for which market values are not readily available, are carried at cost, which approximates fair value. The fair value of our long-term debt is estimated based on quoted market prices at the reporting date for those financial instruments. ($ in thousands) March 31, 2010 December 31, 2009 Carrying Carrying Amount Fair Value Amount Fair Value Long-term debt $ (8)Long-Term Debt: The activity in our long-term debt from December 31, 2009 to March 31, 2010 is summarized as follows: Three months ended March 31, 2010 Interest Rate* at December 31, New March 31, March 31, ($ in thousands) Payments Borrowings Rural Utilities Service Loan Contracts $ $ ) $
